Name: Council Regulation (EEC) No 2073/90 of 16 July 1990 Regulation (EEC) No 3905/89 opening and providing for the administration of autonomous Community tariff quotas for an agricultural and a chemical product (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 90 Official Journal of the European Communities No L 190/3 COUNCIL REGULATION (EEC) No 2073/90 of 16 July 1990 Regulation (EEC) No 3905/89 opening and providing for the administration of autonomous Community tariff quotas for an agricultural and a chemical product (1990) are sometimes put up unstoned or with a sugar content greater than 12 % ; whereas it is in the Community's interest to extend the benefit to the tariff quota in ques ­ tion to products put up in this way ; whereas it is neces ­ sary therefore to amend the said Regulation accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3905/89 (') opened, for 1990, a Community tariff quota of 2 000 tonnes at reduced duty for cherries, marinated in alcohol, of a diameter not exceeding 18,9 mm, stoned, with a sugar content not greater than 1 2 % and intended for the manufacture of chocolate products, falling within CN codes ex 2008 60 19 and ex 2008 60 39 ; whereas cherries of this nature, imported for the abovementioned purpose, HAS ADOPTED THIS REGULATION : Article 1 In the table in Article 1 of Regulation (EEC) No 3905/89, the text relating to order No 09.2719 shall be replaced by the following : 'Order No CN code W Descriptions Amount of quota (in tonnes) Quota duty (%) 09.2719 Sour cherries (prunus cerasus), marinated in alcohol , of a diameter not exceeding 18,9 mm, whether or not stoned, intended for the manufacture of chocolate products (') ex 2008 60 19 ex 2008 60 39  with a sugar content greater than 9 % by weight  with a sugar content not greater than 9 % by weight 1 2 000 10 + AGR10 Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990. For the Council The President G. DE MICHELIS (') OJ No L 375, 23 . 12 . 1989 , p. 9 .